Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John P. Sirico, II Vice President & Assistant General Counsel Exhibit 5.1 February 4, 2008 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039-5703 CIT Group Inc. 6.000% Senior Notes due August 15, 2009 6.600% Senior Notes due February 15, 2011 7.600% Senior Notes due February 15, 2013 7.900% Senior Notes due February 15, 2015 Ladies and Gentlemen: I am a Vice President and Assistant General Counsel of CIT Group Inc., a Delaware corporation (the Corporation). I am making this opinion in connection with the purchase and sale of the Corporations 6.000% Senior Notes due August, 15, 2009 (the  6.000% Senior Notes ), the 6.600% Senior Notes due February 15, 2011 (the  6.600% Senior Notes ), the 7.600% Senior Notes due February 15, 2013 (the  7.600% Senior Notes ), and the 7.900% Senior Notes due February 15, 2015 (the  7.900% Senior Notes  and, together with the 6.000% Senior Notes, the 6.600% Senior Notes and the 7.600% Senior Notes, the  Notes ), subject to the terms and conditions of a Selling Agent Agreement, dated as of February 13, 2006 (the  Selling Agent Agreement ), among the Corporation and each of the agents named on the signature pages thereto. The Notes are being issued pursuant to the Senior Indenture, dated as of January 20, 2006, between the Corporation and JPMorgan Chase Bank, N.A., as trustee (the Base Indenture), as amended and supplemented by a
